                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                    LEXINGTON

Civil Action No. 15-183


DAISY HENSON
o/b/o SHANE HENSON,                                                     PLAINTIFF,

v.
                                       JUDGMENT


COMMISSIONER OF SOCIAL SECURITY,                                           DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     the administrative decision is AFFIRMED and judgment is entered in favor of the
             Defendant;
      B.     the Plaintiff=s Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.



      This 13th day of May 2021.
